DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed May 6, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-11 and 14-22 are allowable over the references of record for at least the following reasons:
	Claim 1:  a drive disc including a plate portion attached to the front cover such that the drive disc rotates in unison with the cover about the centerline and including a hub portion connected to a first inner circumferential surface of the plate portion, wherein the hub portion has a second inner circumferential surface defining axially extending teeth configured to engage with a rotor shaft of an electric machine, wherein the electric machine includes a rotor and housing having a back wall arranged axially between the rotor and the drive disc.
	Claim 10: a torque converter including a front cover facing the electric machine and a connecting assembly non-rotatably fixed to the front cover to be coaxial with the rotor shaft, the connecting assembly defining second axially extending teeth engaged with the first teeth to couple the rotor shaft to the front cover, wherein the first axially extending teeth are defined on an inner circumferential surface of the rotor shaft, and wherein the connecting assembly includes a shaft having an outer circumferential surface that defines the second axially extending teeth.
	Claim 15: a turbine adjacent the impeller and configured to fluidly couple with the impeller, wherein the turbine and the impeller are supported for rotation about an axial centerline of the torque converter; and an input shaft non-removably fixed to the front cover to be centered on the centerline, the shaft including an outer circumferential surface having first connection features configured to engage with second connection features of a rotor shaft.
	
The closest prior art is the Hammond reference.  The Hammond reference fails to disclose all of the features of the amended independent claims.  Furthermore, no located reference teaches or suggests the above indicated features of the amended independent claims.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747